a ae

CHARTWELL LAW

CARMEN A. NICOLAOU, ESQUIRE Reply To: White Plains Office
Direct Dial: (914) 259-8505 81 Main Street, Suite 100
cnicolaou@chartwelllaw.com White Plains, NY 10601

Phone: (914) 421-7777
Facsimile: (914) 206-3872

July 11, 2019

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza E.

Brooklyn, New York 11201

Re: Shin, Edward v. YS2 Enterprises, Inc., et al
Case No: CV-17-5183 (ILG) (SMG)
Our File No.: 10258.0063841
Dear Hon. Gold:

This firm represents defendants, Michel S. Wang, Richardson Irrevocable Trust,
Terrance Wu, and De-Jung Deborah Wang, (collectively “Wang defendants”), in the above
referenced action.

We write to request an extension of time to for liability expert disclosure as well as
damages expert disclosure. There remains one non-party witness deposition outstanding of the
New York City Police Officer who responded to the scene and arrested Young Lee. His
testimony speaks to liability. In addition, in light of plaintiff's recent surgery and subsequent
arrest (unrelated to this claim), defendants will require more time to designate damages expert.

We respectfully request a date sometime after the July 31, 2019 settlement conference,
in the event the matter does not resolve on that day.

The parties do not object to the extension of time.

Thank you for your consideration.

WWW.CHARTWELLLAW.COM
Case No: CV—17-5183 (ILG) (SMG)
Page 2

Very truly yours,
CHARTWELL LAW

/s/ Carmen A. Nicolaou
By:

 

Carmen A. Nicolaou

CAN/ma
